PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/154,078
Filing Date: 8 Oct 2018
Appellant(s): Danzeisen et al.



__________________
Rami N. Moussa Reg No. 69,528
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 08/30/2021 appealing from the office action mailed on 03/01/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claim Rejections under 35 U.S.C. 101
It is Appellant’s position that claims are not directed to abstract idea and nowhere in 2019 Guideline it has been held that “securing content” is abstract idea per se. Further, securing content does not constitute organizing human activity as securing content, particular in the manner recited in the claims at issue where steps such as encryption, communicating with mobile devices, assessing the device presence in particular networks etc. by its very nature cannot be performed by humans and is a machine based activity. Claims 16-35 reflect an improvement in the functioning of computer, or improvement to other technology or technical filed. Claims at issue do not preempt all solution for securing content. However, Examiner respectfully disagrees. 
The claims involve a series of steps for determining data based on identifier, encrypting a data, transmitting the data, receive credentials transmitting decryption key based on the credential match which is a process (i.e. securing content) that deals with commercial or legal interactions because claims are directed to preventing access to the content which protect legal rights of creator of the content. 
Additionally, the claims are directed towards cryptographic operations which is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, central communication device, communication terminal and circuits merely use a computer as a tool to perform an abstract idea. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
With respect to preemption arguments, Examiner notes “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exception to patentability. Alice, 134 S. Ct. at 2354. For this reason, questions on preemption are inherent in and resolved by the 101 analysis". Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility.


Claim Rejections under 35 U.S.C. 112
Rejection of claims 16-35 For Allegedly Failing to Comply with the written description requirement

With respect to claims 16 and 26 Appellant is of the opinion that claimed limitation “determining based on an identification parameter associated with particular data, a corresponding encryption parameter and pre-set user related data associated with the particular user” is disclosed in paragraph 12, 15, 18, 21 and 28. However, Examiner respectfully disagrees. 
The closest specification portion discloses: The authentication data A and the electronic key S can moreover be stored as assigned to an identification iD of the data, so that the authentication data A and the electronic key S are valid only with reference to data that can be identified by the identification iD of the data. Corresponding tables can of course also be provided for in the central module 10 with reference to the identification iD of the data (See publication paragraph 0024). However, specification is silent with respect to any determining based on an identification parameter associated with particular data, a corresponding encryption parameter and pre-set user related data associated with the particular user.
With respect to claims 17 and 27 Appellant is of the opinion that claimed limitation ““transmitting the encrypted data to the communications terminal based on the user profile” discloses in paragraph 0012. However, Examiner respectfully disagrees. 
Claims 17 and 27 recites “transmitting the encrypted data to the communications terminal based on the user profile” claims 16 and 26 from which claims 17 and 27 depends from recite “transmitting the encrypted data to a communications terminal associated with the particular user”. The specification does not recite transmitting the encrypted data twice.
Specification discloses: In one embodiment of the present invention, a user profile is stored in the central module or on the communications terminal, data being selected and encrypted in accordance with the user profile and transmitted to the communications terminal or to a further communications device (See publication paragraph 0012). However, specification is silent with respect to transmitting the encrypted data twice.

With respect to claims 19 and 29 Appellant is of the opinion that claimed limitation “storing at least a portion of the user profile in the communication terminal” discloses in paragraph 0012) However, Examiner respectfully disagrees.
Firstly, Examiner unable to locate claim 29 is rejected under 112(a) in the office action. Therefore, arguments with respect to claim 29 is moot.Secondly, Claim 19 recites “storing at least a portion of the user profile in the communication terminal” Claim 16 from which claim 19 depends from recites that method is performed by a central communication device as claim recites “A method comprising: in a central communication device:..”. Specification is silent with respect to a central communication device storing profile in the communication terminal. Specification discloses: In one embodiment of the present invention, a user profile is stored in the central module or on the communications terminal (see publication paragraph 0012) but does not disclose a central communication device storing user profile in the communications terminal.

With respect to claims 20 and 30, Appellant is of the opinion that limitation “activating by central communication device a network interface of the communication terminal” is described in the specification paragraph 0014. However, Examiner respectfully disagrees. 
Examiner notes that the rejection is based on the specification is silent with respect to any flow chart or algorithm to describe the activating step/function. Specification discloses: In a further embodiment of the present invention, a network interface of the communications terminal is activated by means of an activation module of the central module, and the encrypted data are transmitted to the communications terminal over the activated network interface. Thus, for example, a first network interface of the communications terminal, such as a GSM network interface, can be permanently switched on and a second network interface of the communications terminal, such as a WLAN network interface, can be activated over this first network interface (See publication paragraph 0014) but does not disclose any algorithm or flow chart describing activating.
 
With respect to claims 22 and 32, Appellant is of the opinion that limitation “debiting a user account with a monetary value upon transfer of the encryption parameter” is described in the specification paragraph 0016. However, Examiner respectfully disagrees.
Examiner notes that rejection is based on the specification is silent with respect to any flow chart or algorithm to describe the debiting step/function. Specification discloses: In another embodiment of the present invention, a user account is debited with a monetary value upon the transfer of at least part of the electronic key. Such a process has the particular advantage that chargeable services, such as the provision of audio or video files, can be offered to the user by means of the transmission of encrypted data. (See Publication paragraph 0016) but does not described any flow chart or algorithm to describe how the debiting step or function is performed.
With respect to claims 23 and 33, Appellant is of the opinion that limitation “checking validation criteria during the execution of the program code” is described in the specification paragraph 0017. However, Examiner respectfully disagrees.
Examiner notes that rejection is based on the specification is silent with respect to any flow chart or algorithm to describe the checking step/function. Specification discloses: In a further embodiment of the present invention, the encrypted data include program code that must be executed in order to decrypt the encrypted data, while validation criteria are checked during the execution of the program code. Thus, the program code can, for example, be of such form that the validity of the key is checked with reference to a time measurement on a central server with which the validity of codes is monitored, or in accordance with any other process. (See Publication paragraph 0017) but does not disclose any flow chart or algorithm to describe how the checking step/function is performed.
With respect to claims 25 and 35, Appellant is of the opinion that limitation “determining availability of the communications terminal associated with the particular user” is described in the specification paragraph 0013. However, Examiner respectfully disagrees.
Examiner notes that rejection is based on the specification is silent with respect to any flow chart or algorithm to describe the determining availability step/function. Specification discloses: In accordance with the inventions, the availability of the communications terminal or of a further communications device is checked by means of an availability module of the central module or of the communications terminal and, if the communications terminal or the further communications device is available, the encrypted data are transmitted to the communications terminal or to the further communications device. (See Publication paragraph 0013) but does not disclose any flow chart or algorithm to describe how the determining availability step/function is performed.
Rejection of claims 19, 21-23 and 31-33 For Allegedly Being Indefinite

With respect to claims 16 and 26, the Appellant did not provide any arguments therefore, the rejection is maintained.
With respect to claim 19 Appellant is of the opinion that Final action reading of claim 16 in this regard is mistaken. In particular, Appellant submits that the term “in a central communication device…” as recited in claim 16 only refer to the action recited in claim 16. However, Examiner respectfully disagrees. 
Examiner notes that claim 19 is dependent on claim 16 and therefore, claim 19 is addition to claim 16 in other words claim 19 is the part of claim 16. 
Further, Claim 19 recites “storing at least a portion of the user profile in the communication terminal” Claim 16 from which claim 19 depends from recites method performed by a central communication device as claim recites “A method comprising: in a central communication device”. The scope of the claim 19 is unclear because “the communication terminal who is storing the user profile” is not the part of the central communication device and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

With respect claim 21, Appellant is of the opinion that claim is not indefinite because of same reason set forth with respect to claim 19. However, Examiner respectfully disagrees. 
Claim 21 recites “wherein the network device is configured to store the encrypted data and asynchronously transmit the encrypted data to the communication terminal” Claim 16 from which claim 21 depends from recites method performed by a central communication device as claim recites “A method comprising: in a central communication device”. The scope of the claim 21 is unclear because “the network device” is not the part of the central communication device and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). For the purpose of examination claim is interpret as “transmitting the encrypted data to a network device”.

With respect claim 23, Appellant is of the opinion that claim is not indefinite because of same reason set forth with respect to claim 19. However, Examiner respectfully disagrees. 
Claim 23 recite “a program code that is configured for execution in the communications terminal and checking validation criteria during the execution of the program” the scope of the claims is unclear because communication terminal is not part of the claimed method and system. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). For examination purpose claim is interpret as “wherein the encrypting data comprises a program code”.

With respect claim 31, Appellant is of the opinion that claim is not indefinite because of same reason set forth with respect to claim 19. However, Examiner respectfully disagrees.
Claim 31 recites “for use in asynchronously transmitting the encrypted data to the communication terminal” Claim 26 from which claim 31 depends from recites a system comprising: an encryption circuit; a communication circuit; and a control circuit”. The scope of the claim 31 is unclear because “the network device” is not the part of the system and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). According to specification this step is only performed by the network device (See published paragraph 0015). For the purpose of examination claim is interpret as “transmitting the encrypted data to a network device”.


With respect claim 33, Appellant is of the opinion that claim is not indefinite because of same reason set forth with respect to claim 19. However, Examiner respectfully disagrees.
Claim 33 recites “a program code that is configured for execution in the communications terminal and checking validation criteria during the execution of the program code” Claim 26 from which claim 33 depends from recites a system comprising: an encryption circuit; a communication circuit; and a control circuit”. The scope of the claim 31 is unclear because “the program code” is not the part of the system and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). For the purpose of examination claim is interpret as “wherein the encrypting data comprises a program code”.

Claim Rejections under 35 U.S.C. 102
Rejection of Independent Claims 16 and 26
Appellant is of the opinion that prior art fails to teach “determining based on an identification parameter associated with particular data, a corresponding encryption parameter and pre-set user related data associated with the particular user”. However, Examine respectfully disagrees. 
Grimes discloses: determining based on an identification parameter (i.e. program ID) associated with particular data (i.e. content), a corresponding encryption parameter (i.e. encryption key) and pre-set user related data associated with the particular user (i.e. digital certificate) (See paragraph 0044-0045 and 0047-0048, 0050).

With respect to claims 17 and 27, Appellant is of the opinion that prior art fails to teach “selecting the data based on a user profile associated with the particular user; and transmitting the encrypted data to the communications terminal based on the user profile” However, Examiner respectfully disagrees. 
Grimes discloses: selecting the data (i.e. content) based on a user profile (i.e. subscription and hardware profile) associated with the particular user; and transmitting the encrypted data to the communications terminal based on the user profile (See paragraph 0039-0040 and 0050, 0053-0054)

With respect to claims 18 and 28, Appellant is of the opinion that prior art fails to teach “storing at least a portion of the user profile (i.e. hardware profile of client) in the central communication device”. However, Examiner respectfully disagrees.
Grimes discloses: storing at least a portion of the user profile in the central communication device (See paragraph 0053).

With respect to claims 19 and 29, Appellant is of the opinion that prior art fails to teach “storing at least a portion of the user profile in the communications terminal” However, Examiner respectfully disagrees. 
Grimes discloses: storing at least a portion of the user profile (i.e. hardware profile created at the client) in the communications terminal (See paragraph 0037, 0043, 0050-0051 and 0053).

With respect to claims 21 and 31, Appellant is of the opinion that prior art fails to teach “transmitting the encrypted data to a network device” However, Examiner respectfully disagrees. 
In view of 112(b) rejection, Grimes discloses: transmitting the encrypted data to a network device (See paragraph 0060 transmitting software from client device to a second device).

With respect to claims 22 and 33, Appellant is of the opinion that prior art fails to teach “a program code that is configured for execution in the communications terminal and checking validation criteria during the execution of the program”. However, Examiner respectfully disagrees. 
In view of 112 rejection claim was interpret as “wherein the encrypting data comprises a program code”. Grimes discloses: wherein the encrypting data comprises a program code (See paragraph 0044). 
In addition with respect to “wherein the encrypted data comprises a program code” this is nonfunctional descriptive material as it only describes the data that is contained in the encrypted data, while the data contained in the encrypted data is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 24 and 34, Appellant is of the opinion that prior art fails to teach “assigning in the central communications device the identification parameter to the encrypted data”. However, Examiner respectfully disagrees. 
Grimes discloses: assigning in the central communications device the identification parameter to the encrypted data (See paragraph 0044).

Claim Rejections under 35 U.S.C. 103(a)
Rejection of dependent claims 20, 22, 25, 30, 32 and 35

With respect to claims 20 and 30, Appellant is of the opinion that prior art fails to teach “activating by central communications device, a network interface of the communications terminal, when the encrypted data are ready for transmission; and transmitting the encrypted data to the communications terminal over the activated network interface”. Further, Saifullah clearly teaches that it is the terminal device which activates its own WLAN. However, Examiner respectfully disagrees. 
Firstly, specification is silent with respect to any flow chart or algorithm about how activating a network interface step is performed. 
Second Saifullah discloses interface is activated based on receiving signal from the server (i.e. cellular network). Therefore, Saifullah discloses activating by central communications device, a network interface of the communications terminal, when the encrypted data are ready for transmission; and transmitting the encrypted data to the communications terminal over the activated network interface (See paragraph 0041 and 0063).

With respect to claims 22 and 32 Appellant is of the opinion that prior art fails to teach “debiting user account with a monetary value upon transfer of the encryption parameter”. However, Examiner respectfully disagrees. 
Firstly, Specification is silent how the debiting step is performed. 
Secondly, the combination of Grimes and Yasukawa discloses the limitation. Grimes discloses: debiting user account with a monetary value (See paragraph 0039). Grimes does not explicitly disclose debiting upon transfer of the encryption parameter. Yasukawa discloses: debiting a user account upon transfer of the encryption parameter (See column 4 lines 30-59) Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the Grimes reference with Yasukawa reference in order to generate revenue.

With respect to claims 25 and 35 Appellant is of the opinion that prior art fails to teach “determining availability of the communications terminal associated with the particular user, for communication with the central communication device; and transmitting the encrypted data to the communications terminal based on determination that the communications terminal is available” However, Examiner respectfully disagrees. 
Verkler discloses: determining availability of the communications terminal associated with the particular user, for communication with the central communication device; and transmitting the encrypted data to the communications terminal based on determination that the communications terminal is available (See column 4 lines 39-55).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685   
                                                                                                                                                                                                     /STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.